 1                             UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                             Case No.: 2:18-cr-00148-JCM-NJK
 5                          Plaintiff,                                  ORDER
 6   v.                                                           (Docket Nos. 53, 54)
 7   LUIS MARTIN-GUIDEL,
 8                         Defendant.
 9         On May 10, 2019, the United States filed under seal two exhibits as part of its response to
10 a motion filed by Defendant. Docket Nos. 53, 54. The United States filed the exhibits under seal
11 and without complying with the Court’s clear rules for such filings. LR IA 10-5.
12         No later than May 16, 2019, counsel must file either a motion to seal these documents that
13 complies fully with the Court’s local rules and applicable caselaw or a motion to unseal the
14 documents.
15         IT IS SO ORDERED.
16         DATED: May 15, 2019.
17
18
19                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                    1
